[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON HEARING IN DAMAGES
In its cross-complaint dated August 14, 1998, Greg  Todd, Inc. claims that on August 1, 1996 it sold to the defendant Mehadi Alhusseini a/k/a Alie Elhasseini, the A Plus Mini Market located at 295 Silver Lane, East Hartford, together with the right to operate the Connecticut Lottery franchise, for the sum of $32,500.00; that Alhusseini agreed to hold it harmless from all claims by the State of Connecticut and Sun Oil Co., which owned the equipment; that Alhusseini failed to pay $11,000.00 of the purchase price and failed to perform his other obligations.
At the court hearing on February 22, 2000, Gregory Hohmann testified that the business sold included a franchise for Sun Oil gasoline products, that while required approvals of the sale were pending, Alhusseini abandoned the premises without warning, leaving a balance of $11,000.00 owed on the purchase price and forcing Greg  Todd to settle a claim by the state for unremitted lottery proceeds for $18,990.00 and a claim by Sun Oil Co. for equipment wrongfully appropriated by Alhusseini in the amount of $20,000.00. In support of its claim, Greg  Todd submitted documentary evidence of the Bill of Sale, the settlements with the State of Connecticut and Sun Oil Co., and the forfeiture of its earlier $10,000.00 security deposit with Sun Oil.
Although, an attorney had earlier filed an appearance and a pleading for Alhusseini, Alhusseini was defaulted for failing to appear at an arbitration hearing scheduled for December 17, 1999 and did not appear at the February 22, 2000, court hearing. CT Page 3295
Plaintiff is found to have sustained damages in the amount of $58,990.00.
Jerry Wagner, Judge Trial Referee